                     Case 1:21-mj-00446-SCY Document 5 Filed 04/07/21 Page 1 of 1


                                            CLERK’S MINUTE SHEET
                                   IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                        Before the Honorable Steven C. Yarbrough
                                                      Initial Appearance
Case Number:                21-MJ-446                             UNITED STATES vs. WITZEMANN
Hearing Date:               4/7/2021                              Time In and Out:            9:48 am – 9:57 am
Courtroom Deputy:           K. Dapson                             Courtroom:                  Hondo
                                                                                              Alonzo Padilla for this hearing
Defendant:                  Shawn Witzemann                       Defendant’s Counsel:
                                                                                              only
AUSA:                       Kimberly Brawley                      Pretrial/Probation:         B. Manzanares
Interpreter:                                                      Witness:
Initial Appearance
☒     Defendant received a copy of charging document
☒     Court advises defendant(s) of possible penalties and all constitutional rights
☒     Defendant wants Court appointed counsel
☐     Government moves to detain                                  ☒ Government does not recommend detention
☒     Set for Identity Hearing                                    on Friday, April 09, 2021           @ 9:30 am
Preliminary/Show Cause/Identity
☐     Defendant
☐     Court finds probable cause                                  ☐    Court does not find probable cause
Detention
☐     Defendant waives Detention Hearing
☐
Custody Status
☐     Defendant
☒     Conditions of release imposed
Other
☒     Defendant waives personal presence at hearing/Court accepts Defendant’s waiver
      Pursuant to the Due Process Protections Act, Court confirms the United States obligation to produce all exculpatory
☒
      evidence to the defendant pursuant to Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, and orders it to do so.
☐     Matter referred to    for Final Revocation Hearing
☐
